Citation Nr: 0017086	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
fractured right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in February 1998 that denied the claimed 
benefits.

The Board notes that in a Form 9 received in February 1999, 
the veteran appears to raise the issues of entitlement to a 
higher evaluation for service connected varicose veins in the 
right leg and hemorrhoids.  These issues are referred to the 
RO for further appropriate action.


REMAND

The Board also notes that in a letter received in March 1998 
the veteran reported that he was receiving Social Security 
benefits for a right arm disability.  In Masors v. Derwinski, 
2 Vet. App. 181 (1992) and Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), the Court mandated that VA must obtain a 
Social Security Administration (SSA) decision granting 
disability benefits and the medical records upon which such a 
decision was based.  In this case, the veteran is apparently 
in receipt of Social Security disability benefits, but the 
records used in arriving at this decision have not been 
associated with the claims folder.  All such records must be 
obtained prior to further consideration of the veteran's 
claim.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Social 
Security Administration and request a 
copy of any formal decision made relative 
to the veteran's claim for benefits with 
that agency, together with photocopies of 
all medical records used in making that 
determination.  All records obtained 
should be associated with the claims 
folder.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




